AMENDMENT NO. 1 TO

AGREEMENT AND PLAN OF MERGER

 

This AMENDMENT No. 1 TO AGREEMENT AND PLAN OF MERGER (this “Amendment”) is made
this 22nd day of November, 2005, by and among PATIENT INFOSYSTEMS, INC., a
Delaware corporation (“PATY”), PATY ACQUISITION CORP., a Delaware corporation
(“Merger Sub”) and CCS CONSOLIDATED, INC., a Delaware corporation (“CCS”).

 

RECITALS:

 

WHEREAS, the parties have entered into an Agreement and Plan of Merger dated as
of September 19, 2005 (the “Agreement”), relating to the merger of Merger Sub
with and into CCS (the “Merger”); and

 

WHEREAS, the parties wish to amend the Agreement as set forth herein; and

 

WHEREAS, capitalized terms used herein have the meanings ascribed to them in the
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.         Section 2.2(a) of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

“(a)           The holders of the shares of common stock of CCS, $.01 par value
(hereinafter referred to as the “CCS Common Stock”), Series AA Preferred Stock
of CCS, $.01 par value (hereinafter referred to as the “CCS Series AA Preferred
Stock”), Series C Preferred Stock of CCS, $.01 par value (hereinafter referred
to as the “CCS Series C Preferred Stock” and together with the CCS Series AA
Preferred Stock, the “CCS Preferred Stock” the CCS Common Stock and CCS
Preferred Stock may be hereinafter referred to collectively as the “CCS Capital
Stock”), outstanding immediately prior to the Effective Time, shall, by virtue
of the Merger and without any action by the holder thereof, be deemed cancelled
and converted into and shall represent the right to receive (1) the aggregate
number of shares of the common stock, $.01 par value (hereinafter referred to as
the “PATY Common Stock”), of PATY equal to (x) the product of (i) the sum of (A)
the number of shares of PATY Common Stock outstanding on the Closing Date (as
hereinafter defined), (B) the number of shares of PATY Common Stock issuable
upon the exercise of PATY Options outstanding on the Closing Date, and (C) the
number of shares of PATY Common Stock issuable upon the exercise of PATY
Warrants outstanding on the Closing Date and (ii) 1.857142 minus (y) the
aggregate number of shares to be held in escrow by (i) the CCS Debt Escrow Agent
(as hereinafter defined) in accordance with Section 2.2(c), (ii) the Sonenshine
Partners Fee Escrow Agent (as hereinafter defined) in accordance with Section
2.2(d), (iii) the Psilos Success Fee Escrow Agent (as hereinafter defined) in
accordance with Section 2.2(e) and (iv) the aggregate number of Dissenter Shares
(as defined in the Stockholders Agreement), minus (z) the CCS Assumed Option
Shares (as hereinafter defined), plus (2) the sum of (w) the

 

260372 v4/RE

 



 

 

True-Up Shares (as defined in the Stockholders Agreement) (as hereinafter
defined)), if any, (x) the Residual Shares (as defined in the CCS Debt Escrow
Agreement (as hereinafter defined)), if any, (y) the Residual Shares (as defined
in the Stockholders Agreement), if any, and (z) shares of PATY Common Stock
disbursed to the former holders of CCS Capital Stock pursuant to Section 2.2(f)
hereof by the Psilos Success Fee Escrow Agent under the terms of the Psilos
Success Fee Escrow Agreement ((1) and (2) above are hereinafter collectively
referred to as, the “Aggregate Merger Consideration”).”

 

2.

A new paragraph (i) is hereby added to Section 2.2 to read as follows:

 

“(i)Notwithstanding the foregoing, at Closing PATY shall assume the CCS 2005
Equity Incentive Plan, and each outstanding CCS Option granted pursuant to such
plan shall be exchanged for an option to purchase shares of PATY Common Stock in
accordance with Section 7.21.”

 

3.          Section 7.8(d) of the Agreement is hereby amended and restated in
its entirety to read as follows:

 

“(d)             Prior to the Effective Time, one hundred percent (100%) of the
CCS Options which are outstanding prior to the execution and delivery of this
Agreement and pursuant to present terms thereof, shall be exercised or
cancelled, except that as contemplated by Section 2.2(i) and Section 7.21, the
CCS 2005 Equity Incentive Plan shall be assumed by PATY and the outstanding CCS
Options granted thereunder shall be exchanged for the Replacement Options. Prior
to the Effective Time, the SP Warrant and the vested portion of the CCS Guaranty
Warrants shall be exercised or terminate pursuant to the terms thereof.”

4.

A new Section 7.21 is hereby added to the Agreement to read as follows:

 

“7.21

CCS Options.

 

(a)              Subject to Section 7.21(b), at the Effective Time, each CCS
Option granted under the CCS 2005 Equity Incentive Plan that is outstanding and
unexercised immediately prior to the Effective Time, whether or not vested,
shall be converted into and become an option to purchase PATY Common Stock
(each, a “Replacement Option”), and PATY shall assume each such CCS Option in
accordance with the terms (as in effect as of the date of this Agreement) of the
CCS 2005 Equity Incentive Plan and the terms of the stock option agreement by
which such CCS Option is evidenced. The parties hereby agree that as of the
Effective Date, the number of shares of CCS Common Stock issuable upon exercise
of the CCS Options to be assumed by PATY shall not exceed 1,090,095 shares in
the aggregate. All rights with respect to CCS Common Stock under CCS Options
assumed by PATY shall thereupon be converted into rights with respect to PATY

 

260372 v4/RE

 



 

 

Common Stock. Accordingly, from and after the Effective Time: (i) each CCS
Option assumed by PATY may be exercised solely for shares of PATY Common Stock;
(ii) the number of shares of PATY Common Stock subject to each CCS Option
assumed by PATY shall be equal to the number of shares of PATY Common Stock that
such option holder would have received at Closing pursuant to Section
2.2(f)(iii) hereof in the event that such CCS Option had been exercised
immediately prior to Closing, assuming for purposes of this Section 7.21(a)(ii)
only that (A) no shares of PATY Common Stock shall have been deducted pursuant
to Section 2.2(a)(1)(y), (B) no shares of PATY Common Stock are issuable
pursuant to Section 2.2(a)(2) and (C) all CCS Options issued pursuant to the CCS
2005 Equity Incentive Plan had been exercised in full as of the Closing (the
aggregate number of such shares of PATY Common Stock underlying all CCS Options
being assumed being referred to as the “CCS Assumed Option Shares”); (iii) each
Replacement Option shall have an exercise price equal to that price per share
that would have yielded the same aggregate exercise price upon exercise in full
of the CCS Option being assumed by PATY; (iv) each Replacement Option shall be
vested as of the Closing Date with respect to 25% of the shares of PATY Common
Stock underlying such Replacement Option, and the remainder shall vest in 36
equal monthly installments thereafter, beginning on the date that is one month
following the Closing Date; and (v) any restriction on the exercise of any CCS
Option assumed by PATY shall continue in full force and effect and the term,
exercisability and other provisions of such CCS Option shall otherwise remain
unchanged; provided, however, that: (A) each CCS Option assumed by PATY in
accordance with this Section 7.21(a) shall, in accordance with its terms, be
subject to further adjustment as appropriate to reflect any stock split,
division or subdivision of shares, stock dividend, reverse stock split,
consolidation of shares, reclassification, recapitalization or other similar
transaction with respect to PATY Common Stock subsequent to the Effective Time;
and (B) PATY’s board of directors or a committee thereof shall succeed to the
authority and responsibility of CCS’s board of directors or any committee
thereof with respect to each CCS Option assumed by PATY.

 

(b)              At the Effective Time, PATY shall assume the CCS 2005 Equity
Incentive Plan. Under such plan, PATY shall be entitled to grant stock awards,
to the extent permissible under applicable laws, using the share reserves of
such 2005 Equity Incentive Plan as of the Effective Time (including any shares
returned to such share reserves as a result of the termination of CCS Options
that are assumed by PATY pursuant to Section 7.21(a)), except that: (i) stock
covered by such awards shall be shares of PATY Common Stock; (ii) each reference
in such CCS 2005 Equity Incentive Plan to a number of shares of CCS Common Stock
shall be deemed amended to refer instead to a number of shares of PATY Common
Stock determined in accordance with Section 7.21(a)(ii) above; and (iii) PATY’s
board of directors or a committee thereof shall succeed to the authority and
responsibility of CCS’s board of directors or any committee thereof with respect
to the administration of such 2005 Equity Incentive Plan.

 

(c)

Prior to the Effective Time, CCS and PATY shall take all actions that may be

 

260372 v4/RE

 



 

 

necessary (under the CCS 2005 Equity Incentive Plan and otherwise) to effectuate
the provisions of this Section 7.21 and to ensure that, from and after the
Effective Time, holders of CCS Options granted pursuant to the 2005 Equity
Incentive Plan have no rights with respect thereto other than those specifically
provided in this Section 7.21.”

 

4.          Section 11.10 of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

“11.10

Option Exercise; Cancellation.

Prior to the Effective Time, one hundred percent (100%) of the CCS Options which
are outstanding on the date hereof shall have been exercised or cancelled,
except that as contemplated by Section 2.2(i) and Section 7.21, the CCS 2005
Equity Incentive Plan shall be assumed by PATY and the CCS Options granted
thereunder shall be exchanged for the Replacement Options. Prior to the
Effective Time, the SP Warrant and the vested portion of the CCS Guaranty
Warrants shall be exercised or terminate pursuant to the terms thereof.”

5.         Except as modified hereby, all of the terms and conditions of the
Agreement remain in full force and effect and are hereby reaffirmed, ratified
and approved. This Amendment, together with the Agreement, embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof. No statement, representation, warranty, covenant or
agreement of any kind not expressly set forth in this Amendment shall affect, or
be used to interpret, change or restrict, the express terms and conditions of
this Amendment. Hereafter references to the Agreement in any document or other
agreement shall be deemed to constitute references to the Agreement as amended
by this Amendment. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Execution and delivery of this Amendment
may be made and evidenced by facsimile transmission.

 

 

[Signatures on following pages.]



 

260372 v4/RE

 



 

 

 

IN WITNESS WHEREOF, each of the undersigned parties has caused this Amendment to
be duly executed by its duly authorized representative as of the date first
written above.

 

PATIENT INFOSYSTEMS, INC.

 

 

By: /s/Kent A. Tapper

 

Name: Kent A. Tapper

 

Title: Sr. Vice President

 

 

PATY ACQUISITION CORP.

 

 

By: /s/Kent A. Tapper

 

Name: Kent A. Tapper

Title: Secretary

 

 

 

CCS CONSOLIDATED, INC.

 

 

By: /s/Christopher Paterson

 

Name: Christopher Paterson

Title: CEO

 

 

 

 

 

260372 v4/RE

 

 

 